Title: To James Madison from Edmund Pendleton, 19 November 1786
From: Pendleton, Edmund
To: Madison, James


Dr. Sir
Caroline Novr. 19th. 1786.
A severe Paroxism of my old disorder having deprived me of the pleasure of seeing you this Session, I take the liberty of submitting to your consideration a Bill I drew some time ago to amend the Act for reforming the County Courts, as it Occur’d to me that considerable delays might happen in the quarterly returns of process instead of Monthly, especially where the first process was not executed. As some Gentn. may think the System already too speedy, and stirring the Subject might indanger the former law, from wch. as it stands, very beneficial effects have arisen, you are the best judg[e] Whether it is best or worth while to mention it. I know not whether to congratulate my Countrey on yr. reappointment to Congress, since we shall much miss you here, however I will do so, as my Maxim is, “All happens for the best.” I write by Candle light & in a hurry, & wish you may read it. I am Dr. Sir Yr. Affe. & Obt. Servt.
Edmd Pendleton
